DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
The print resolution of some of the compounds in claim 5 is unclear.  For example, the double bond in P=O is blurry in at least the bottom left compound on page 30 of the claim set.  Similar instances of blurry print are present within the compounds of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kroeber et al. (US 2014/0197401 A1).
Kroeber et al. discloses 1,3,5-triazine derivatives as electron transport material “ETM-1” for organic electroluminescence devices (see title, abstract, par. 31, and claims 17 and 30 on page 65).
The following Formula (1) triazine derivative is taught (see par. 31):

    PNG
    media_image1.png
    146
    451
    media_image1.png
    Greyscale
.
Each Ar is defined as an aromatic or heteroaromatic ring system of 5 to 60 aromatic ring atoms, which may be substituted by one or more R1 (see par. 32).  More specifically, an aromatic ring system is taught to include biphenyl (see par. 38) or phenyl (see par. 49) among others.  Substituent R1 is taught to include P(=O)(Ar2)2 (see par. 34).  An Ar2 group is taught to include aromatic or heteroaromatic ring system having 5 to 40 aromatic ring atoms, which may be substituted by one or more R2 (see par. 35).
	Regarding instant Formula 1, the above described Kroeber et al. Formula (1) meets the instant formula where a first Kroeber Ar groups is selected as biphenyl, a second Ar is selected as biphenyl or phenyl (see par. 32, 38), the third Ar is selected as an aromatic ring system comprising groups to meet instant L1 and L2 (see par. 32, 37, 38, 48, 49), and the aromatic group corresponding to instant L2 is a Kroeber R1 substituted aromatic ring group where the R1 is the group P(=O)(Ar2)2 (see par. 34). Ar2 is an aromatic ring group such as phenyl (see par. 35).
	Regarding instant claim 2, a ring system group may include a phenylene (see par. 32, 37, 38 and see at least teaching of biphenyl groups in par. 38).
	Regarding instant claim 3, a substituent is not required by the claim, but when substitution is present, claimed groups are among the taught groups (see par. 34 and 36).  
	Regarding instant claim 4, aromatic rings taught by Kroeber et al. may have linkage via any desired position (see par. 39 and again see par. 32, 37, and 38; note that compound 64 on page 17 shows a meta-phenylene group directly bonded to the triazine and see groups on compound 117 on page 27 including meta-phenylene groups). 
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Furthermore, “where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on (see In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971).”  Additionally, it is noted that Kroeber teaches glass transition temperatures for ETM-1 material to preferably be greater than 100 degrees Celsius (see par. 21).
Regarding claims 7 and 8, Kroeber teaches a device structure comprising at least one electron transport layer comprising a material “ETM-1”, which may be selected as the formula (1) material, in mixture with a material “ETM-2” (see claim 17, 30 on page 65).
Regarding claim 9, second electron transport materials “ETM-2” may be selected from organic materials (see par. 19, 71)
Regarding claims 10 and 11, while Kroeber teaches it is preferred that the “ETM-2” material contains no metals (see par. 19), Kroeber et al. teaches a lithium hydroxyquinoline-based organometallic compound is a known electron transport organometallic material (see page 
Regarding claim 12, at least a 50% to 50% mixture of ETM-1 to ETM-2 may be present in an electron transport layer (see par. 125 and see par. 27 and 115-116).
Regarding claim 13, further functional layers of an organic light emitting device may be present (see par. 80).
	Although Kroeber et al. does not teach an example derivative of formula (1) the same as an instant claim 1 Formula (1) derivative, given the teaching of the reference as described above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compounds as defined by Kroeber and to have used the compounds in an electron transporting layer as described.  One would expect to achieve functional compounds for an operational device within the disclosure of Kroeber with a predictable result and a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10-15, and 17 of co-pending Application No. 15/736,593 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘593 claim 1 recites a Formula 1 

    PNG
    media_image2.png
    136
    169
    media_image2.png
    Greyscale

where Ar1 may be 

    PNG
    media_image3.png
    101
    122
    media_image3.png
    Greyscale
(see claim 4) ,
    PNG
    media_image4.png
    104
    309
    media_image4.png
    Greyscale
(claim 6
and Ar2 may be 

    PNG
    media_image5.png
    72
    149
    media_image5.png
    Greyscale
(see claim 1).  It is noted that a substituent of instant claim 1 may include cyano.  US ‘593 claims compounds that are within claimed derivatives of the instant Formula 1 of claim 1 (see US ‘593 claim 1 definitions for Formula 1).  Therefore, given the overlap between the present claims and the co-pending claims, it would have been within the skill level of, as well as obvious to, one of ordinary skill in the art to form a compound for an EL device which is both disclosed by co-pending Application No. 15/736,593  and encompassed by the scope of the present claims and thereby arrive at the present invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
J. Mater. Chem. C, 2015, 3, pages 4890-4902 teaches triazine-phosphine oxide electron transport materials for phosphorescent OLEDs (see title and Figure 1 on page 4891).
Sci. China Chem., 2020, 63: 904-910 is not prior to the instant application, but teaches electron transport triarylphosphine derivative relative to the art of the endeavor.  See especially compound BPTRZ-Py-TPO in Figure 1 on page 905.
Pflumm et al. (US 2012/0168735) teaches electron transport layers (see abstract) using lithium organometallic derivatives (see par. 27-32).
Wallikewitz et al. (EP 3 035 400 A1) teaches mixed electron transport material that may include a lithium organic complex (see abstract).
Tobise et al. (US 2008/0238307) teaches phosphine oxide compounds for an organic electroluminescent device (see abstract and par. 17-18).
US 2018/0354913 is the corresponding publication to co-pending US application 15/736,593 discussed above in this office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DAWN L GARRETT/Primary Examiner, Art Unit 1786